DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 8/22/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected EMF remediation bed, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Regarding claim 1, the claim recites “an electromagnetic frequency (EMF) remediation collar 
for converting chaotic EMF waves into non-damaging waves, the collar comprising: a tachyon infused base strip having a first end and a second end.” This limitation lacks credible utility as tachyon particles are currently theoretical and the inventor has not provided any working examples, specifics detailing how the tachyon particles convert EMF waves or results of any experimentation with the tachyon particles. 
Claims 2-5 are rejected by virtue of their dependency on claim 1.
Claims 1-5 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In regards to the state of the prior art, the patent discussed in the applicant’s specification, 
Wagner (US 7760357 B2), describes only a method for testing the authenticity of allegedly tachyonized materials, not their use regarding electromagnetic frequencies. The current state of the art does not provide any background for the use of tachyons to convert electromagnetic frequencies. In addition to the lack of direction or evidence in the prior art, applicant’s specification does not provide specific working examples or adequate direction to enable one of ordinary skill in the art to reproduce the invention without undue experimentation. There is no detail regarding the number of tachyon particles necessary or the ideal concentration or spacing of said particles throughout the collar, nor is there any detail regarding the actual mechanism by which the tachyon particles convert the EMF waves into harmless energy. Additionally, Applicant does not discuss specific techniques or methods for infusing the tachyon particles into the base strip of the collar. The lack of detail provided in the specification in combination with the lack of background in the prior art would result in undue experimentation necessary for one of ordinary skill in the art to reproduce the invention.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 20200281162 A1) in view of Upaya Naturals (2015).
Regarding claim 1, Robbins et al discloses an electromagnetic frequency (EMF) remediation 
collar for converting chaotic EMF waves into non-damaging waves (see abstract), the collar comprising: B. a first fastener disposed on the first end of the base strip (see abstract), C. A second fastener disposed on the second end of the base strip. wherein the first fastener is attachable to the second fastener, such that the base strip forms a loop when both fasteners are connected (see abstract).
	Robbins et al fails to disclose a. a Tachyon infused base strip having a first end and a second end. 
	Upaya Naturals teaches a pendant infused with Taychon for protection against EMF waves (see https://www.upayanaturals.com/Ultra_EMF_Silver_Orb_Pendant_with_GOLDEN_Ring_p/tac-02.htm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robbins et al with a tachyon infused portion to protect against EMF waves and increase health and longevity of the animal.  

Regarding claim 2, the modified reference teaches the collar of claim 1 and Robbins et al further 
discloses wherein the base strip comprises a webbing material (see abstract).

Regarding claim 3, the modified reference teaches the collar of claim 1 and Robbins et al further 
Discloses wherein the first fastener and the second fastener comprise a hook and loop fastener (see para 0014).

Regarding claim 4, the modified reference teaches the collar of claim 1 and Robbins et al further 
discloses wherein the first fastener comprises a male buckle member (232) and the second fastener comprises a female buckle member (234).

Regarding claim 5, the modified reference teaches the collar of claim 1 and Robbins et al further 
discloses further comprising a leash ring (250). 

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Renforth (US 20160255817 A1) in view of Upaya Naturals (2015).
Regarding claim 1, Renforth discloses an electromagnetic frequency (EMF) remediation collar for 
converting chaotic EMF waves into non-damaging waves (Converts EMF waves into visible light, see para 0015), the collar comprising: a. a base strip having a first and second end (see figs 1 and 2) b. a first fastener disposed on the first end of the base strip (12), c. a second fastener disposed on the second end of the base strip (24) wherein the first fastener is attachable to the second fastener, such that the base strip forms a loop when both fasteners are connected (see fig 2).
	Renforth fails to disclose a. a tachyon infused base strip. 
	Upaya Naturals teaches a pendant infused with taychon for protection against EMF waves (see https://www.upayanaturals.com/Ultra_EMF_Silver_Orb_Pendant_with_GOLDEN_Ring_p/tac-02.htm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renforth with a tachyon infused portion to protect against EMF waves and increase health and longevity of the animal.  

Claim(s) 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Renforth (US 20160255817 A1) in view of Upaya Naturals (2015) as applied to claim 1 above, and further in view of Clenney (US 20080115739 A1).
Regarding claim 2, the modified reference teaches the collar of claim 1. 
The modified reference fails to teach wherein the base strip comprises a webbing material.
Clenney teaches wherein the base strip comprises a webbing material (see para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the base strip being a webbing material as taught by Clenney in order to provide a comfortable and long-lasting material for the collar. 

Regarding claim 4, the modified reference teaches the collar of claim 1. 
The modified reference fails to teach wherein the first fastener comprises a male buckle 
member and the second fastener comprises a female buckle member.
Clenney teaches wherein the first fastener comprises a male buckle member (20) and the 
second fastener comprises a female buckle member (40). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the male and female buckles of Clenney in order to provide a strong yet easily usable buckling mechanism for the collar. 

Regarding claim 5, the modified reference teaches the collar of claim 1. 
The modified reference fails to teach further comprising a leash ring.
Clenney teaches further comprising a leash ring (30, see fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the leash ring of Clenney for the collar to be usable while walking the animal or for tethering. 

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Renforth (US 20160255817 A1) in view of Upaya Naturals (2015) as applied to claim 1 above, and further in view of Colandrea (US 20200060235 A1).
Regarding claim 3, the modified reference teaches the collar of claim 1. 
The modified reference fails to teach wherein the first fastener and the second fastener 
comprise a hook and loop fastener.
	Colandrea teaches wherein the first fastener and the second fastener comprise a hook and loop fastener (38, see figs 1 and 2, and paras 0024 and 0026-0027).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the hook and loop fastener of Colandrea to provide an easily attachable and detachable fastener for a more user-friendly experience.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar collars or systems using tachyons. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642          
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642